Title: To George Washington from Christopher Hardwick, 12 December 1758
From: Hardwick, Christopher
To: Washington, George



Bullskin Plantation Decr 12th 1758

One Marke & Tent Table (Iron Screw to Do Missing) 4 Camp Stools Bed stead, 2 Mattrases, 4 Blankets, 6 Pack Saddles (one of Which Miles Carrys with him) 2 Oyl Cloths, 2 Candle Sticks 1 Pr Snuffers, 1 Pr Curtins, 1 Bottle Oyl 5 Cups & Six Saucers (some of whch have Peaces broke out of them) 2 Tumblers, 1 Do Broke, 3 Table Cloths, 2 Pr Sheets, 1 Box of Candles, 1 Curry Comb & Brush, 1 Pr Saddle Bags, 3 horse Beels (one of Which is at Winchester) 1 Cag of Wine, 13 Plates 1 Bason, 1 Blanket Coat, 4 Wanteys, Hors Shoes & Nails, 2 Boxes, 2 Pr Legings 1 Copper kettle (the Cover missing Miles says it is at Winchest.[)] 1 Tin Quart Mug, 1 Tea Kettle, 1 Small Tent 1 Tomehock 2 Delph Bowls 7 Knives 9 Forks—Part of a Bottle of Musterd—some Spices, 2 Pewter Dishes much bent 7 Table Spoons, 3 Tea Do 2 Pieses of supe 3 Neats Tongs.

Decr 12th 1758
I have Recd the before Mentiond things (except such as is excepted in the Memorandom) I say Recd Pr Me.

Christophe Hardwick

